Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Invention I and Species A in the reply filed June 30, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 24-27 drawn to the non-elected invention/species have been withdrawn from examination for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0322353 to Ungaretti et al. (“Ungaretti”).
With respect to claim 1, Ungaretti discloses in Fig. 4 a system, comprising: 

a voltage-to-voltage converter component (e.g., 33 operates as a unitary gain amplifier according to Para. 33) that generates, via an output of the voltage-to-voltage converter component, a positive feedback voltage (e.g., Vout), and minimizes the sensitivity (e.g., according to Para. 32, 27 and 33 nullify/minimize the effect of parasitic capacitances and boost up the level of the signal and sensitivity of the circuit) by coupling, via a defined feedback capacitance (e.g., 27), the positive feedback voltage to a sense electrode (e.g., 16) of the sense element, wherein the sense electrode (e.g., 16) is electrically coupled to an input of the voltage-to-voltage converter component (e.g., 33).
With respect to claim 2, the voltage-to-voltage converter component (e.g., 33) minimizes the sensitivity by maintaining, via the defined feedback capacitance, a constant charge at the sense electrode (e.g., according to Para. 32, 27 and 33 nullify/minimize the effect of parasitic capacitances and boost up the level of the signal and sensitivity of the circuit, and thus 16 capacitively coupled to 17 via 13/14, wherein Vp is constant according to Para. 21 is also constant with the effect of any variation across 28 and 27 also being minimized).  
With respect to claim 3, the electromechanical sensor comprises: a capacitive sense element (e.g., 14) comprising a first node comprising the sense electrode (e.g., 
With respect to claim 4, the electromechanical sensor comprises: a capacitive sense element (e.g., 14) comprising the sense electrode (e.g., 17/16); and a bias voltage component (e.g., 19) that applies a bias voltage (e.g., Vp) to (e.g., via 13 and 14) the sense electrode (e.g., 17/16), wherein the sense electrode (e.g., 17/16) is electrically coupled to the input of the voltage-to-voltage converter component.  
With respect to claim 5, the voltage-to-voltage converter component (e.g., 33) comprises a unity-gain voltage buffer (e.g., 33 operates as a unitary gain amplifier according to Para. 33) comprising, within a defined error tolerance, a gain of one, and the input of the voltage-to-voltage converter component (e.g., 33) is electrically connected to an input of the unity-gain voltage buffer (e.g., 33).
With respect to claim 6, the input of the unity-gain voltage buffer (e.g., 33) is electrically coupled connected to a first capacitance terminal of a defined shield capacitance (e.g., 27 as a capacitor would shield electromagnetic fields passing through 27) of the system, wherein an output of the unity-gain voltage buffer (e.g., 33 operates as a unitary gain amplifier according to Para. 33) is electrically coupled to a second capacitance terminal of the defined shield capacitance, and wherein the unity-gain voltage buffer comprises a bootstrapping buffer (e.g., 33).
With respect to claim 7, the defined shield capacitance (e.g., 27) corresponds to at least one electrical trace of the system that facilitates shielding at least a portion of the sense electrode from an electromagnetic field (e.g., 27 as a capacitor would shield 
With respect to claim 19, the above discussion for claim 1 similarly applies.
With respect to claim 20, the above discussion for dependent claims of claim 1 similarly applies.
With respect to claim 21, the above discussion for claim 1 similarly applies.  Further, 10 is a MEMS sensor (Para. 19) and the voltage-to-voltage converter component (e.g., 33) comprises a differential amplifier 33 which compares voltage at node 16 and Vout in order to output a unity gain according to Para. 33).

Allowable Subject Matter
Claims 8-18 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842